Citation Nr: 1032111	
Decision Date: 08/26/10    Archive Date: 09/01/10	

DOCKET NO.  08-31 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a chemical burn to the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 
1969, July 1991 to January 1992, and February 2003 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that, in correspondence of January 2010, and once 
again during the course of a hearing before the undersigned 
Veterans Law Judge in January 2010, the Veteran indicated that he 
wished to file a claim for service connection for headaches as 
secondary to his service-connected residuals of a chemical burn 
to the right eye.  Inasmuch as that issue has not been developed 
or certified for appellate review, it is not for consideration at 
this time.  It is, however, being referred to the RO for 
appropriate action.

Finally, for reasons which will become apparent, this appeal is 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as to 
the current severity of the Veteran's service-connected right eye 
disability.

In that regard, in a rating decision of August 2005, the RO 
granted service connection (and a 70 percent evaluation) for the 
residuals of a chemical burn to the right eye, effective June 5, 
2004, the date following the Veteran's final discharge from 
service.  However, following appropriate notice to the Veteran, 
the RO, in a subsequent rating decision of September 2007, 
reduced the Veteran's previously assigned 70 percent evaluation 
for the service-connected residuals of a chemical burn to the 
right eye to 30 percent, essentially on the basis that the August 
2005 rating decision which assigned that 70 percent evaluation 
was clearly and unmistakably erroneous. 

The Board observes that, based on a review of the pertinent 
evidence of record, the Veteran is, for all intents and purposes, 
legally blind in his service-connected right eye.  What remains 
unclear is the extent of visual acuity remaining in the Veteran's 
(at present nonservice-connected) left eye.  In that regard, 
pursuant to applicable law and regulation, compensation is 
payable for impairment of vision in one eye as the result of 
service-connected disability, and impairment of vision in the 
other eye as the result of nonservice-connected disability where 
impairment of vision in each eye is rated at a visual acuity of 
20/200 or less.  See 38 C.F.R. § 3.383 (2009).

The Board notes that, in correspondence from the Veteran's 
private ophthalmologist dated in April 2005, the Veteran's vision 
was described as counting fingers at two feet (the equivalent of 
legal blindness) in the right eye, and 20/200 in the left eye.  
However, on VA optometric examination in June 2005, only two 
months later, distance and near acuities were hand motion at one 
and one-half feet in the right eye, and 20/20 in the left eye.  
Significantly, as of the time of a subsequent VA optometric 
examination in May 2006 (which, it should be noted, is now more 
than four years old), best corrected distance acuities were hand 
motion at one foot in the right eye, and 20/20 in the left eye.  
Best corrected near visual acuities were once again hand motion 
in the right eye, and 20/20 in the left eye.  

During the hearing in January 2010, the Veteran indicated that, 
as recently as January 15, 2010, he had received additional 
treatment for his left eye.  Significantly, records of that 
treatment are not at this time a part of the Veteran's claims 
folder.  Moreover, the Veteran's spouse testified that, 
notwithstanding the Veteran's problems with his service-connected 
right eye, his left eye had now "begun to give him trouble."  See 
Transcript, p.6.

Under the circumstances, the Board is of the opinion that further 
development, to include a more contemporaneous VA ophthalmologic 
examination, is necessary prior to a final adjudication of the 
Veteran's claim for an increased rating.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Accordingly, the case is REMANDED to the RO/AMC for the following 
actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
December 2009, the date of the most recent 
evidence of record, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

2.  The Veteran should then be afforded an 
additional VA ophthalmologic examination in 
order to more accurately determine the 
current severity of his service-connected 
eye disability.  The RO/AMC is advised that 
the Veteran must be given adequate notice 
of the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
may have an adverse effect on his claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner prior 
to completion of the examination.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report.  

3.  The RO should then readjudicate the 
Veteran's claim for an increased evaluation 
for the residuals of a chemical burn to the 
right eye, to include restoration of the 
previously-assigned 70 percent evaluation.  
Should the benefit sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of a Statement of the Case (SOC) 
in August 2008.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



